Gaynor, J. (dissenting):
A trench six feet in depth which the plaintiff and other workmen were just finishing the digging of caved in and hurt the plain*896tiff. ■ The dismissal'of the complaint at the. close of all the evidence was error. No sheathing was furnished to the workmen and the trench was not sheathed up. It was for the jury to say whether this was not neglect of duty by the defendant to its workmen. If the trench were nine or twelve feet deep we would have no question Of this, nor will we when we pause to think how deep six feet is. Only a very few men reach that height. (Farrell v. City of Middletown, 172 N. Y. 666; Reilly v. Troy Brick Co., 184 id. 399). In such dangérous employments the' master owes his men intelligent, and sometimes scientific, oversight, care and direction. Whether - the plaintiff acquiesced in the risk was a question of fact. The judgment should be reversed. Hooker,- J., concurred.